DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
	The amendments filed November 5, 2020 have been entered.

	The lack of written description rejections under 35 USC 112(a) have been withdrawn in view of applicant’s amendments and the further amendments noted below with Examiner’s amendment to claim 13 that describe the rate of the blood flow velocity in a way that is supported by the specification (see paragraph [0030]).

	The indefiniteness rejections under 35 USC 112(b) have been withdrawn in view of applicant’s amendments and the further amendments noted below with Examiner’s amendment to claim 1 that define changing rapidly as during systole or in the vicinity of stenosis and define changing slowly as during diastole or in a blood vessel that is not stenotic.

	The art rejections for claim 1, and the depending claims therefrom under 35 USC 103 as being unpatentable under Lee et al. (US 2010/0099990) in view of Bracic et al. (“Wavelet-based Analysis of Human Blood-flow Dynamics”) have been withdrawn in view of applicant’s amendments and remarks, and the further amendments noted below with Examiner’s amendment. Incorporation of claim 5, and its intervening claims 2 and 4, into claim 1 establish 
The ultrasonic diagnostic imaging system having a source of complex echo data samples returned from a location of blood flow; a first spectrogram processor executing a Fast Fourier Transform (FFT) algorithm using a long window of a first number of complex echo data samples and producing a first spectrogram having first velocity estimates; a second spectrogram processor executing an FFT algorithm using a short window of a second number of complex echo data samples and producing a second spectrogram having second velocity estimates, where the first number of complex echo data samples is greater than the second number of complex echo data samples; a spectral display processor using either the first or the second velocity estimates for production of an adaptive Doppler velocity spectrogram depending upon whether the velocity estimates are changing rapidly, during systole or in the vicinity of a stenosis, or slowly, during diastole or in a blood vessel which is not stenotic; a display that is coupled to the spectral display processor in order to display the adaptive Doppler velocity spectrogram; an interpolate processor that is responsive to the first and second velocity estimates by selecting velocity estimates of the spectrogram processors for display in the adaptive Doppler velocity2015P00743WOUS -3 -spectrogram, where the interpolate processor selects velocity estimates from the first spectrogram processor in time periods when the blood flow velocity is changing slowly and velocity estimates from the second spectrogram processor in time periods when the blood flow 
	The interpolate processor produces the adaptive Doppler velocity spectrogram in response to the output of the edge detector.
The edge detector further has a horizontal edge detector having an input coupled to the first spectrogram processor and a vertical edge detector having an input coupled to the second spectrogram processor.
The interpolate processor is responsive to detection of a horizontal spectral segment edge by the horizontal edge detector to select a spectrogram produced by the first spectrogram processor as the adaptive velocity Doppler spectrogram.

	Similarly, new claim 16 is presented which incorporates the language of claims 1, 2, 4, and 6. Claim 16 is allowable (see Examiner’s Amendment) because the closest prior art of reference (Lee in view of Bracic, Eilers et al. (US 2007/0293759), Tamura (US 2006/0020203), and Jensen (US 2015/0331103), as applied to claim 6 in the most recent office action) does not teach or reasonably suggest the limitations of an ultrasonic diagnostic imaging system with a spectral Doppler display mode.
The ultrasonic diagnostic imaging system having a source of complex echo data samples returned from a location of blood flow; a first spectrogram processor executing a Fast Fourier Transform (FFT) algorithm using a long window of a first number of complex echo data samples and producing a first spectrogram having first velocity estimates; a second spectrogram processor executing an FFT algorithm using a short window of a second number of complex echo data samples and producing a second spectrogram having second velocity estimates, where 
	The interpolate processor produces the adaptive Doppler velocity spectrogram in response to the output of the edge detector.
The edge detector further has a horizontal edge detector having an input coupled to the first spectrogram processor and a vertical edge detector having an input coupled to the second spectrogram processor.
The interpolate processor is responsive to detection of a vertical spectral segment edge by the vertical edge detector to select a spectrogram produced by the second spectrogram processor as the adaptive velocity Doppler spectrogram.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment was given via email on January 26, 2020 following an interview with Eric Halsne that took place on January 25, 2020.

The application has been amended as follows:

1. (Currently Amended) An ultrasonic diagnostic imaging system with a spectral Doppler display mode comprising: 
a source of complex echo data samples returned from a location of blood flow; 
a first spectrogram processor configured to execute a Fast Fourier Transform (FFT) algorithm using a long window of a first number of complex echo data samples and to produce a first spectrogram comprising first velocity estimates; 
a second spectrogram processor configured to execute an FFT algorithm using a short window of a second number of complex echo data samples and to produce a second spectrogram comprising second velocity estimates, wherein the first number of complex echo data samples is greater than the second number of complex echo data samples; 
a spectral display processor, adapted to use either the first or the second velocity estimates for production of an adaptive Doppler velocity spectrogram depending upon whether or in the vicinity of a stenosis, or slowly, or in a blood vessel which is not stenotic; 
a display, coupled to the spectral display processor, and adapted to display the adaptive Doppler velocity spectrogram; 
[[a]] an ; and
an edge detector having inputs coupled to the first and second spectrogram processors and an output coupled to the interpolate processor, 
wherein the interpolate processor is configured to produce the adaptive Doppler velocity spectrogram in response to the output of the edge detector,
wherein the edge detector further comprises a horizontal edge detector having an input coupled to the first spectrogram processor and a vertical edge detector having an input coupled to the second spectrogram processor, and
wherein the interpolate processor is responsive to detection of a horizontal spectral segment edge by the horizontal edge detector to select a spectrogram produced by the first spectrogram processor as the adaptive velocity Doppler spectrogram.

2. (Canceled)

1, wherein the 

4. (Canceled)

5. (Canceled)

6. (Currently Amended) The ultrasonic diagnostic imaging system of Claim [[4]] 1, wherein the 

7. (Previously Presented) The ultrasonic diagnostic imaging system of Claim 1, wherein the complex echo data samples further comprise complex echo data samples acquired in a continuous wave (CW) Doppler mode.  

8. (Previously Presented) The ultrasonic diagnostic imaging system of Claim 1, wherein the complex echo data samples further comprise complex echo data samples acquired in a pulsed wave (PW) Doppler mode.  



10. (Original) The ultrasonic diagnostic imaging system of Claim 1, further comprising a third spectrogram processor2015P00743WOUS -5 - configured to execute an FFT algorithm using a window of a third number of complex echo data samples and to produce third velocity estimates, 
wherein the first number is greater than the second number and the second number is greater than the third number.  

11. (Currently Amended) The ultrasonic diagnostic imaging system of Claim 10, wherein the 

12. (Currently Amended) The ultrasonic diagnostic imaging system of Claim 10, wherein the second velocity estimates to produce the adaptive velocity spectrogram when blood flow velocity is changing relatively rapidly in comparison to diastole.  

13. (Currently Amended) The ultrasonic diagnostic imaging system of Claim 10, wherein the third velocity estimates to produce the adaptive velocity spectrogram when blood flow velocity is changing at a rate which is not , in comparison to diastole, and not predominately exhibiting not much velocity variance.  

14. (Currently Amended) The ultrasonic diagnostic imaging system of Claim 12, wherein the second velocity estimates2015P00743WOUS -6 - produced in response to detection of a vertical spectral segment edge.  

15. (Currently Amended) The ultrasonic diagnostic imaging system of Claim 11, wherein the 

16. (New) An ultrasonic diagnostic imaging system with a spectral Doppler display mode comprising: 
a source of complex echo data samples returned from a location of blood flow; 
a first spectrogram processor configured to execute a Fast Fourier Transform (FFT) algorithm using a long window of a first number of complex echo data samples and to produce a first spectrogram comprising first velocity estimates;
a second spectrogram processor configured to execute an FFT algorithm using a short window of a second number of complex echo data samples and to produce a second spectrogram comprising second velocity estimates, wherein the first number of complex echo data samples is greater than the second number of complex echo data samples; 
a spectral display processor, adapted to use either the first or the second velocity estimates for production of an adaptive Doppler velocity spectrogram depending upon whether 
a display, coupled to the spectral display processor, and adapted to display the adaptive Doppler velocity spectrogram; 
an interpolate processor is configured to be responsive to the first and second velocity estimates and configured to select velocity estimates of the spectrogram processors for display in the adaptive Doppler velocity2015P00743WOUS -3 -spectrogram, wherein the interpolate processor selects velocity estimates from the first spectrogram processor in time periods when the blood flow velocity is changing slowly and velocity estimates from the second spectrogram processor in time periods when the blood flow velocity is changing rapidly; and
an edge detector having inputs coupled to the first and second spectrogram processors and an output coupled to the interpolate processor, 
wherein the interpolate processor is configured to produce the adaptive Doppler velocity spectrogram in response to the output of the edge detector,
wherein the edge detector further comprises a horizontal edge detector having an input coupled to the first spectrogram processor and a vertical edge detector having an input coupled to the second spectrogram processor, and
wherein the interpolate processor is configured to be responsive to detection of a vertical spectral segment edge by the vertical edge detector to select a spectrogram produced by the second spectrogram processor as the adaptive velocity Doppler spectrogram.

Conclusion
Claims 1, 3, and 6-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bakircioglu et al. (US 6,733,454) pertaining to vertical edge detection of a Doppler spectrum and in general directional edge detection methods for Doppler spectrum, Baba et al. (US 2009/0149759) pertaining to the production of Doppler spectrum images for high and low changing velocities in the heart, Tamura (US 8,055,075) pertaining to horizontal and vertical edge detection for Doppler spectrum images, and Gabso et al. (US 8,200,028) pertaining to horizontal and vertical edge detection with multiple edge detectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793